Citation Nr: 0629452	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2001 for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  He died in January 1997.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a Hearing Officer's Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A June 2004 statement from the 
appellant, the Board construes as a withdrawal of her request 
for a before a Veterans Law Judge at the RO (Travel Board 
hearing) under the provisions of 38 C.F.R. § 20.704(e) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board finds that VA's duties to notify and assist a 
claimant in substantiating a claim for VA benefits have not 
been fulfilled.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2005).  

Normally, the effective date for award of service connection 
for the cause of the veteran's death would be the first day 
of the month in which the veteran's death occurred if a claim 
is received within one year after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(2) (2005).  

The record reflects that VA received the appellant's 
application of death benefits on November 26, 2001.  In an 
August 2003 rating action, the RO granted service connection 
for the cause of the veteran's death under the provisions of 
38 C.F.R. §§ 3.307 and 3.309(e), which provides for 
presumptive service connection for Vietnam era veterans, who 
contracted and/or died of diabetes mellitus following their 
discharge from service, and made the award effective December 
1, 2001.  The first day of the month following the receipt of 
the appellant's claim.

Historically, on May 8, 2001, VA published notice of a final 
rule in the Federal Register amending 38 C.F.R. § 3.309(e) to 
allow presumptive service connection for Type II diabetes 
mellitus (type 2 diabetes) with an effective date of July 9, 
2001.  See 66 Fed. Reg. 23,166-69 (May 8, 2001).  Later, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.  The law also 
changed.  The Veterans Education and Benefits Expansion Act 
of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001), 
in pertinent part, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era and modified and expanded the list of diseases, 
which if manifest to a compensable degree after discharge by 
Vietnam Era veterans would be considered service connected, 
even in the absence of evidence of such disease in service.  
One modification of the VEBEA, added diabetes mellitus (Type 
2) to the list of diseases that would be considered service 
connected for Vietnam Era veterans.  See 38 U.S.C.A. § 1116 
(West 2002).

A line of cases in an action in a federal district court 
(Nehmer v. United States Department of Veterans Affairs, No. 
CV-86-6160 (N.D. Ca1.)) created a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  The United States District Court for the Northern 
District of California entered a Stipulation and Order in the 
Nehmer case in 1989 and subsequent orders of court in 1999 
and 2000, and the United States Court of Appeals for the 
Ninth Circuit issued an opinion in the Nehmer case in 2002.  
VA then promulgated a regulation pertaining to the effective 
date of benefits for disability or death from a disease 
listed in 38 C.F.R. § 3.309(e) as one associated with 
presumed exposure to herbicides by a Vietnam veteran in a 
matter affected by the line of Nehmer cases.  See 68 Fed. 
Reg. 50,970 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816 
(2005)).  This regulation reflects effective date rules 
required by orders of the federal district court in Nehmer.  
See 38 C.F.R. § 3.816(a).  For the purpose of 38 C.F.R. 
§ 3.816, a "Nehmer class member" includes a surviving spouse 
of a deceased Vietnam veteran who died from a covered 
herbicide disease, including type 2 diabetes.  See 38 C.F.R. 
§ 3.816(b)(1)(ii), (b)(2)(i).  The provisions of 38 C.F.R. § 
3.816(d) governs the effective date of dependency and 
indemnity compensation (DIC) benefits where a Nehmer class 
member is entitled to compensation for a covered herbicide 
disease.  Since the veteran did not die until after May 3, 
1989, 38 C.F.R. § 3.816(d)(1) is not applicable.  However, 38 
C.F.R. § 3.816(d)(2) might be applicable, depending on 
whether the appellant could be found to have filed an 
application after May 3, 1989 and before May 8, 2001.  
Otherwise, 38 C.F.R. § 3.816(d)(3) or (4) would be.  
Subsection (d)(3) is similar to the provisions of 38 C.F.R. 
§ 3.400(c)(2) for grant of service connection for the cause 
of the veteran's death, that is, the effective date would be 
the first day of the month in which the veteran's death 
occurred if a claim is received within one year after the 
date of death.  Subsection (d)(3) provides that, if 
subsections (d)(1) and (2) are not met then the effective 
date of award shall be determined in accordance with 
38 C.F.R. §§ 3.114 and 3.400.

Where pension, compensation, or DIC is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  These 
provisions apply to original and reopened claims as well as 
claims for increase.  38 C.F.R. § 3.114(a) (2005).  If a 
claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  (As noted 
above, the effective date of the regulation establishing a 
presumption of service connection for diabetes as a result of 
exposure to herbicides was May 8, 2001).

But in the case of death claims, a specific claim in the form 
prescribed by the Secretary of VA (or jointly with the 
Secretary of Health and Human Services) must be filed in 
order for death benefits to be paid to any individual under 
the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.152 (2005).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2005).

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health and Human Services filed with the 
Social Security Administration (SSA) will be considered a 
claim for VA death benefits, and to have been received by VA 
as of the date of receipt by the SSA.  The receipt of such an 
application (or copy thereof) by VA will not preclude a 
request for any necessary evidence.  38 U.S.C.A. § 5105 (West 
2002); 38 C.F.R. § 3.153 (2005).

The appellant contends that she applied for death benefits in 
February 1997, following the veteran's death on January [redacted], 
1997.  In support, she submitted a copy of a record from the 
Sebastian County Veterans Service Officer dated February 3, 
1997, showing that she went to that office with an intent to 
apply for VA death benefits.  It was her understanding that, 
when she left the office that she had applied for benefits.  
Later, when she checked, there was no record of an 
application on file.  In addition, the appellant indicated 
that she had filed an application for helpless child status 
for the veteran's and her daughter, A. H., with the SSA 
immediately after his death.  The record shows that SSA 
awarded A. H. benefits with the date of onset established as 
the date of the veteran's death.  It is unclear whether, and 
when, the appellant filed for SSA widow's benefits following 
the veteran's death.

Although the RO attempted to assist the appellant in 
obtaining evidence from the SSA to substantiate her claim for 
helpless child status for her daughter and received records 
pertaining to a claim for SSA benefits for A. H. for such 
status, the SSA records provided are insufficient to 
substantiate a claim for an earlier effective date for DIC 
benefits under the law governing effective dates in this 
case.  Thus, one of the issues to be resolved in this case is 
whether the appellant, either on her own behalf as a widow or 
for A. H. as a helpless child, filed an application for death 
benefits with the SSA on a form jointly prescribed by VA and 
SSA (Health and Human Services) at any time between the 
veteran's death in January 1997 and May 8, 2001.  In Kay v. 
Principi, 16 Vet. App. 529 (2002), the United States Court of 
Appeals for Veterans Claims (Court) found that the Board had 
erred in denying entitlement to an earlier effective date 
without having obtained a copy of the application form used 
by SSA at the time the surviving spouse applied for the lump 
sum death payment.  The Court stated "[i]t is difficult for 
the Court to believe that a government agency does not keep 
an archival record of all the forms it has authorized for use 
throughout its existence."  Kay, 16 Vet. App. at 533.  In 
order to determine, therefore, whether any application that 
the appellant filed with SSA after the veteran's death in 
January 1997 constituted a joint application for SSA and VA 
survivor benefits, the RO should contact the SSA and obtain 
copies of any forms that were used by the appellant for 
claiming entitlement to survivor benefits, including for A. 
H., or any lump sum death benefit.  In addition, on remand, 
VA must give the appellant notice of what is needed to 
establish an earlier effective date under the provisions of 
38 C.F.R. § 3.816(d).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.

Accordingly, the case is remanded for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must inform 
the claimant: (1) about the information 
and evidence needed to establish an 
earlier effective date for award of death 
benefits under the provisions of 
38 C.F.R. § 3.816(d)(2), (3) and (4) to 
include consideration of Social Security 
Administration (SSA) claims under 
38 C.F.R. § 3.153; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should obtain from the SSA 
Program Service Center (PSC) a copy of 
any generic applications that were filed 
after January [redacted], 1997 by the appellant 
on her own behalf or on behalf of A. H., 
her daughter, for claiming entitlement to 
the following benefits: the lump sum 
death benefit, childs' benefits (death), 
widows' benefits, mothers' and fathers' 
benefits, and parents' benefits, 
including helpless child benefits.  If 
the PSC responds that an archival record 
of those applications is not available 
from the PSC, but may be available from 
another SSA component, including the SSA 
Central Office, VA should contact that 
component to obtain copies of the 
application forms.  If such applications 
or the date of such applications are not 
available, the source should so indicate.

3.  After completion of the above, VA 
should readjudicate the appellant's 
earlier effective date claim, including 
any additional evidence obtained by VA on 
remand.  In so doing VA must review the 
record to ascertain whether the claimant 
filed an application for death benefits 
between January [redacted], 1997 and May 8, 2001 
with the SSA meeting the requirements of 
38 C.F.R. § 3.153 and consider the 
provisions of 38 C.F.R. § 3.816(d)(2), 
(3) and (4).  If any determination 
remains adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



